RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    Bell v. Ohio State University, et al.      No. 02-3293
        ELECTRONIC CITATION: 2003 FED App. 0434P (6th Cir.)
                    File Name: 03a0434p.06                                                  _________________
                                                                                                 COUNSEL
UNITED STATES COURT OF APPEALS
                                                                         ARGUED: Erik G. Chappell, LYDEN, LIEBENTHAL &
                  FOR THE SIXTH CIRCUIT                                  CHAPPELL, Toledo, Ohio, for Appellant. Craig R. Carlson,
                    _________________                                    PORTER, WRIGHT, MORRIS & ARTHUR, Columbus,
                                                                         Ohio, for Appellees. ON BRIEF: Erik G. Chappell,
 SHEILA J. BELL,                   X                                     LYDEN, LIEBENTHAL & CHAPPELL, Toledo, Ohio, for
            Plaintiff-Appellant,    -                                    Appellant. Craig R. Carlson, David S. Bloomfield, Jr.,
                                    -                                    PORTER, WRIGHT, MORRIS & ARTHUR, Columbus,
                                    -  No. 02-3293                       Ohio, for Appellees.
            v.                      -
                                     >                                                      _________________
                                    ,
 OHIO STATE UNIVERSITY, et          -                                                           OPINION
 al.,                               -                                                       _________________
         Defendants-Appellees. -
                                    -                                       ALICE M. BATCHELDER, Circuit Judge. Sheila Bell
                                   N                                     appeals from the district court’s order granting summary
       Appeal from the United States District Court                      judgment to the defendants in their individual capacities on
      for the Southern District of Ohio at Columbus.                     Ms. Bell’s claims, brought under 42 U.S.C. §§ 1981 and
  No. 98-01274—Edmund A. Sargus, Jr., District Judge.                    1983, that during her enrollment in, and ultimately her
                                                                         dismissal from, the Ohio State University College of
                    Argued: August 8, 2003                               Medicine, the defendants denied her due process and equal
                                                                         protection and discriminated against her because of her race
             Decided and Filed: December 9, 2003                         and gender. The district court held that those claims which
                                                                         arose prior to July 6, 1996, were barred by the statute of
  Before: BATCHELDER and ROGERS, Circuit Judges;                         limitations; that Ms. Bell had failed to present any evidence
             RUSSELL, District Judge.*                                   to support either a substantive or procedural due process
                                                                         claim; that Ms. Bell had neither stated an equal protection
                                                                         claim nor provided evidence to support such a claim; and that
                                                                         Ms. Bell had failed to make out a prima facie case of a
                                                                         violation of Section 1981, and, alternatively, that she had
                                                                         wholly failed to counter the defendants’ evidence that she was
                                                                         dismissed from the College of Medicine for purely academic
                                                                         reasons. We affirm the judgment of the district court,
    *
                                                                         although with different reasoning as to some of the claims.
     The Honorable Thomas B. Russell, United States District Judge for
the Western District of Kentucky, sitting by designation.

                                  1
No. 02-3293         Bell v. Ohio State University, et al.    3    4    Bell v. Ohio State University, et al.        No. 02-3293

                   Factual Background                             in the Internal Medicine program on August 27. Although
                                                                  Ms. Bell claimed at the time and continues to claim that she
   Sheila Bell is an African-American woman, who was              was too ill to take the exams, she does not dispute that she did
admitted to the Ohio State University College of Medicine         not seek medical attention, or that she was not excused from
(“the medical school”) in the fall of 1987. Although the          appearing for the exams, either by anyone in the medical
parties are not in complete agreement about Ms. Bell’s            school in Columbus or at the Cleveland Clinic. Ms. Bell was
performance with regard to completing the requirements of         not permitted to take the exams at a later date, but was told
the first two years of medical school, the essential facts are    that she must repeat the two-month rotation before she would
not genuinely in dispute. Ms. Bell started out in the             be allowed to take either the final written exam or the clinical
Independent Study Program (“ISP”), where she had                  exam; and she received an unsatisfactory grade for the
considerable academic difficulty and was warned that she was      rotation, in part because she failed to take the exams. She
in danger of failing “Med Coll 662,” which she was required       appealed her unsatisfactory grade to the Internal Medicine
to pass in order to advance to the second year of medical         Evaluation Committee, which denied the appeal and required
school. She was advised to transfer into the more traditional     as remediation for the missed exams that Ms. Bell repeat one
Lecture and Discussion Program (“LDP”), but she refused to        month—rather than two—of internal medicine rotation and
do so and was permitted to continue in the ISP. Ms. Bell          take the clinical and written exams. Ms. Bell appealed this
failed “Med Coll 662" and was permitted to repeat that course     decision in turn to the Internal Medicine Appeals Committee,
work in the LDP program; she then successfully completed          the Med III-IV Committee and the Student Progress
her first year and moved on to her second year in the LDP         Committee, each of which recommended that the appeal be
program. Ms. Bell continued to have academic difficulty, and      denied.
ultimately she was required to retake her second year. In June
of 1992, after successfully completing her second year course       While these appeals were pending, Ms. Bell was advised
work, she retook Part 1 of the national medical licensing         that she had received an “incomplete” for a rotation in
examination (“the Boards”), which she had taken but had not       Clinical Pediatrics in September and October of 1993, and
passed during her first year of medical school; she did not,      that she would have six months to rewrite and resubmit her
however, have her scores from Part 1 sent to the medical          paper for that course. Also during this time period, Ms. Bell
school. In August 1992, the medical school instituted a new       requested and received permission from the administrative
requirement that students pass Parts 1 and 2 of the Boards        assistant to the Med III-IV Committee to schedule a one-
before advancing to the third year curriculum, but because        month internal medicine rotation at Mt. Carmel Hospital. She
that requirement had not been in place when she entered           did not, however, advise the assistant that she intended this
medical school, Ms. Bell asked for and was granted                rotation to fulfill the remediation requirement for internal
permission to proceed to her third year of study without          medicine. After she had completed the rotation in April 1994
passing Parts 1 and 2 of the Boards.                              Ms. Bell learned that because the medical school required that
                                                                  the remediation rotation be a “core” rotation at an Ohio State
  Ms. Bell’s problems continued through her third year of         University Hospital, rather than an “elective” rotation at
medical school, and again, the material facts are not genuinely   another hospital, the Mt. Carmel rotation did not satisfy the
disputed. In July and August of 1993, Ms. Bell took an            remediation requirement.
Internal Medicine rotation at the Cleveland Clinic. Ms. Bell
did not appear for her final written and clinical examinations
No. 02-3293          Bell v. Ohio State University, et al.       5    6      Bell v. Ohio State University, et al.     No. 02-3293

  On May 25, 1994, the Clinical Academic Standing                     “reviewed by faculty committees at several levels and the
Committee sent Ms. Bell a letter advising her that she would          outcome has always been the same.” Ms. Bell did not pursue
not be permitted to graduate in June 1994. That letter further        any further attempt to complete the requirements for
advised:                                                              graduation during the summer of 1994, and from September
                                                                      1994 until June 1995, she was in Africa doing missionary
  The following issues must be resolved before you can be             work. During that period, she learned that she had been
  reconsidered for certification for graduation:                      withdrawn from the medical school, but that she could apply
    1. Successful passage and release of scores for                   for reinstatement. She did so, and on May 28, 1996, the
          USMLE, Step 2.                                              medical school sent her a letter advising that her petition for
    2. Release of scores for USMLE, Step 1.                           reinstatement had been granted and further advising that:
    3. Successful remediation of the core Internal
          Medicine rotation and exams as outlined by the                  Your readmission is subject to the following conditions:
          department.                                                     1) You must meet the current cognitive and non-
    4. Successful resolution of Anesthesia elective or                       cognitive standards of the College of Medicine,
          completion of another clinical rotation                            including passage of Step 1 and Step 2 of the
          (awaiting grade).                                                  USMLE.
  The earliest date you would be eligible to graduate would               2) You must meet all curricular requirements
  be at the end of Autumn Quarter.                                           established by the Clinical Academic Standing
                                                                             Committee.
At some point during May 1994, in response to Ms. Bell’s                  3) You will be granted an exemption from the
inquiry, the administrative assistant to the Med III-IV                      College’s Six-Year Rule until 7/31/97.
Committee told Ms. Bell that although she would not be                    4) You must meet all the above requirements by July
eligible to participate in the June graduation ceremony, she                 31, 1997 or be subject to final dismissal from the
would be permitted to participate in the convocation                         College of Medicine.
ceremony. Ms. Bell was not, however, permitted to
participate in the convocation, although she apparently did           This letter also instructed Ms. Bell to contact the Associate
not receive the letter from the medical school advising her of        Dean for Student Affairs in order to resume her studies. Ms.
that until after the ceremony.                                        Bell contacted the Associate Dean, but was unhappy with his
                                                                      instruction that she would need to complete at least one
  During the summer of 1994, Ms. Bell complained to                   month of an internal medicine rotation. Ms. Bell expressed
various officials at the Ohio State University, including the         her dissatisfaction in a letter to the Dean of the Medical
University Provost, that the College had not properly handled         College, dated June 14, 1996, complaining that she had been
her appeals with regard to the internal medicine rotation             denied due process during the 1994 appeals process, that she
requirement. On September 2, 1994, the Provost issued his             had satisfied the internal medicine rotation requirement, that
report, stating first that his office did not have the authority to   but for the “lack of due process, general unfairness and
review the appeals, but nonetheless advising Ms. Bell that his        harassment,” she would have received her medical degree
review of her case resulted in his conclusion that the review         long since, and that unless the medical school corrected the
process within the Medical College had been “fair and                 problem, she would have no choice but to file a lawsuit.
forthright.” He further noted that her complaint had been
No. 02-3293         Bell v. Ohio State University, et al.    7    8     Bell v. Ohio State University, et al.        No. 02-3293

   Ms. Bell’s threat of litigation did not have the desired       University and the College of Medicine in both their official
effect, and the Clinical Academic Standing Committee              and their individual capacities. The complaint claimed that
advised her on September 9, 1996, that, if she wanted to          the plaintiff has both a property interest and a liberty interest
continue her studies, she would be required to do one month       in her continued enrollment in the Medical College, and that
of internal medicine at the Ohio State University Medical         the defendants had deprived her of those interests without due
Center and to take and pass the clinical exam and the written     process and had denied her equal protection of the law, in
final exam by June 30, 1997. Ms. Bell complied with neither       violation of the Fifth and Fourteenth Amendments and the
of these requirements, and the Med III-IV Student Review          Ohio Constitution; had deprived her and conspired to deprive
Subcommittee recommended to the Clinical Academic                 her of her rights on the basis of her race and gender in
Standing Committee that Ms. Bell be dismissed from the            violation of 42 U.S.C. §§ 1981, 1983, 1985 and 1986; and
medical school. On October 24, 1997—after a meeting which         had intentionally inflicted emotional distress and damaged her
in which Ms. Bell participated—the Clinical Academic              reputation and had intentionally breached “their contractual
Standing Committee recommended that she be dismissed for          agreement to provide Plaintiff with a Doctor of Medicine
failure to complete the conditions to which her reinstatement     Degree,” in violation of Ohio law. The Complaint sought
was subject, including her failure to complete the internal       both monetary damages and injunctive relief.
medicine rotation and to take the exams. Ms. Bell was
notified of the Committee’s recommendation by letter dated          The district court granted the defendants’ motion to dismiss
October 27, 1997. The Committee’s recommendation was              Ms. Bell’s state law claims and her claims brought under
reviewed by the Academic Review Board at a meeting which          42 U.S.C. §§ 1985 and 1986. The district court then granted
Ms. Bell attended and in which she was given the opportunity      the defendants’ motion for summary judgment on the claims
to present information. The Academic Review Board found           brought under 42 U.S.C. §§ 1981 and 1983, holding that all
that both the Student Review Subcommittee and the Clinical        the official capacity claims were barred by the Eleventh
Academic Standing Committee had conducted their                   Amendment and that the claims against the defendants in
proceedings in accordance with the policies and procedures of     their official capacities were either barred by the statute of
the Medical College, and that the results of the Board’s          limitations, unsupported by any evidence or wholly without
review and the recommendations of the Committees would be         merit. Ms. Bell now appeals from those portions of the
forwarded to the Dean. After review of all of the                 district court’s orders that granted summary judgment to the
proceedings, the Dean notified Ms. Bell by letter dated           individual defendants on the Section 1981 and 1983 claims.
December 24, 1997, that she had been dismissed from the           She does not appeal the dismissal of the state law claims or
Medical College and that she was not eligible for future          the Section 1985 and 1986 claims, or the judgment dismissing
reinstatement.                                                    the official capacity claims on the basis of the Eleventh
                                                                  Amendment.
  Ms. Bell filed suit against the defendants on July 6, 1998,
in the United States District Court for the Eastern District of                              Analysis
Michigan. That action was dismissed without prejudice for
lack of subject matter jurisdiction. On December 17, 1998,        Standard of Review
Ms. Bell filed this action against Ohio State University, its
Board of Trustees, the Ohio State University College of             We review de novo a district court’s grant of summary
Medicine, and numerous officials and administrators of the        judgment, using the same standard under Rule 56(c) used by
No. 02-3293          Bell v. Ohio State University, et al.     9    10   Bell v. Ohio State University, et al.        No. 02-3293

the district court. Williams v. Mehra, 186 F.3d 685, 689 (6th         basis of his action.” Id. at 273. “In determining when the
Cir. 1999) (en banc). We must view the evidence, all facts,           cause of action accrues in section 1983 actions, we have
and any inferences that may be drawn from the facts in the            looked to what event should have alerted the typical lay
light most favorable to the nonmoving party. Matsushita               person to protect his or her rights.” Dixon v. Anderson,
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587             928 F.2d 212, 215 (6th Cir. 1991).
(1986). Summary judgment is proper if “the pleadings,
depositions, answers to interrogatories, and admissions on          Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d 516, 520
file, together with the affidavits, if any, show that there is no   (6th Cir. 1997). The exceptions to that rule are two: where
genuine issue as to any material fact and that the moving           the plaintiff can show prior discriminatory activity that
party is entitled to a judgment as a matter of law.” FED . R.       continues into the present, as opposed to prior discriminatory
CIV . P. 56(c). To withstand summary judgment, the non-             activity whose effects continue into the present, see Tolbert
movant must show sufficient evidence to create a genuine            v. State of Ohio Dept. of Transp., 172 F.3d 934, 940 (6th Cir.
issue of material fact. Klepper v. First Am. Bank, 916 F.2d         1999); and where the plaintiff can show “a longstanding and
337, 341 (6th Cir. 1990). A mere scintilla of evidence is           demonstrable policy of discrimination.” Dixon, 928 F.2d at
insufficient; “there must be evidence on which the jury could       217. Ms. Bell contends that she has presented evidence
reasonably find for the [non-movant].” Anderson v. Liberty          sufficient to require the application of both of these
Lobby, Inc., 477 U.S. 242, 252 (1986). Entry of summary             “continuing violation” exceptions.
judgment is appropriate “against a party who fails to make a
showing sufficient to establish the existence of an element            In Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101
essential to that party’s case, and on which that party will bear   (2002), a Title VII action, the Court addressed the first of the
the burden of proof at trial.” Celotex Corp. v. Catrett, 477        two types of continuing violation, namely, the prior
U.S. 317, 322 (1986).                                               discriminatory activity that continued into the present. The
                                                                    Court held that while the continuing violation doctrine applies
Statute of Limitations                                              in hostile environment Title VII discrimination actions, it
                                                                    does not permit recovery for discrete acts of discrimination
   Ms. Bell contends that the district court erred in holding       that occurred outside the statutory period. Id. at 113. That
that to the extent that her Section 1981 and 1983 claims are        reasoning, this court recently held, applies to claims brought
based on events that occurred more than two years before she        under Section 1983. Sharpe v. Cureton, 319 F.3d 259, 267
filed her first lawsuit, they are barred by the statute of          (6th Cir. 2003) (“We can find no principled basis upon which
limitations. Ms. Bell does not argue that the court applied an      to restrict Morgan to Title VII claims, and we therefore
erroneous statute of limitations, but rather that the court erred   conclude that the Supreme Court’s reasoning must be applied
in holding that the “continuing violations theory” is               to the firefighters’ § 1983 claims.”) We noted in Sharpe that
inapplicable to this case.                                          Morgan does not implicate the second continuing violation
                                                                    exception, involving a longstanding policy of discrimination.
  The date on which the statute of limitations begins to run        Id. at 268.
  in a § 1983 action is a question of federal law. Sevier v.
  Turner, 742 F.2d. 262, 272 (6th Cir. 1984). Ordinarily,             Here, we conclude that all of the allegedly unconstitutional
  the limitations period starts to run “when the plaintiff          and discriminatory actions that took place prior to July 6,
  knows or has reason to know of the injury which is the            1996, are discrete acts of which Ms. Bell was immediately
No. 02-3293          Bell v. Ohio State University, et al.     11    12   Bell v. Ohio State University, et al.        No. 02-3293

aware when they occurred, and Ms. Bell has presented no                The undisputed facts establish that on May 9, 1995, Ms.
evidence of a longstanding policy of discrimination. We              Bell was involuntarily withdrawn from the medical school;
hold, therefore, that all of the Section 1983 claims based on        that on May 28, 1996, her petition for reinstatement was
events prior to July 6, 1996, are time-barred.                       granted subject to very specific conditions; and that on
                                                                     June 14, 1996, Ms. Bell objected to the terms of her
  This circuit has not addressed the question of whether the         reinstatement and threatened litigation. Ms. Bell did not
reasoning of Morgan and Sharpe extends to discrimination             comply with any of the required conditions of her
claims brought under Section 1981. And, although Ms. Bell            reinstatement, and on December 24, 1997, after medical
does not distinguish between her Section 1983 and 1981               school academic committees at several levels reviewed her
claims with regard to the statute of limitations, this circuit has   failure to comply with those requirements, the medical school
recently held that the presumptive four-year statute of              dismissed Ms. Bell because of that failure. The issue before
limitations of 28 U.S.C. § 1658 applies to Section 1981              us is whether Ms. Bell has presented evidence sufficient to
actions “premised upon alleged discriminatory actions                permit a jury to conclude that after July 6, 1996, in
occurring after the formation of the employment                      performing that review and in ultimately dismissing her, any
relationship.” Anthony v. BTR Auto. Sealing Sys., 339 F.3d           or all of the defendants discriminated against her because of
506, 514 (6th Cir. 2003). This latter issue, we note, is             her race or gender, or deprived her of due process, either
currently before the Supreme Court in Jones v. R.R.                  procedural or substantive, or denied her the equal protection
Donnelley & Sons Co., 305 F.3d 717 (7th Cir. 2002), cert.            of the law. We hold that she has not.
granted 123 S. Ct. 2074 (May 19, 2003). We conclude,
however, that it is unnecessary to decide whether the                1. Procedural Due Process
continuing violations exception applies to Ms. Bell’s Section
1981 claim, because, as we will more fully explain below,               “Because property interests are creatures of state law,
Ms. Bell has wholly failed to provide any evidence to support        [plaintiff] would have been required to show at trial that her
her Section 1981 claim, regardless of when it accrued.               seat at the Medical School was a ‘property’ interest
                                                                     recognized by [] state law.” United States v. Horowitz, 435
The Remaining Section 1983 Claims                                    U.S. 78, 82 (1978) (citations omitted). Ms. Bell gives us little
                                                                     to go on here. She points us generally to The Student
  In order to state a claim under Section 1983, a plaintiff          Handbook and The Student Handbook Supplement for
must allege the deprivation of a constitutional right caused by      support for her belief that she had a property interest in her
a person acting under color of state law. Black v. Barberton         continued medical education at the medical school, but she
Citizens Hosp., 134 F.3d 1265, 1267 (6th Cir. 1998). In order        cites to no particular provision of those handbooks. As
to survive a motion for summary judgment, a plaintiff must           further support for this proposition, she cites the deposition
present evidence sufficient to raise a genuine issue of fact         testimony of Dr. Kantor, an Associate Dean of the Medical
material to her claim. Klepper, 916 F.2d at 341-42. Ms. Bell         College during some of the period when Ms. Bell was a
claims that she has both a property interest and a liberty           student there: “. . . and it has always been the policy of the
interest in her continued enrollment at the medical school, and      college, that once you’re in, we try everything we can to help
that the defendants’ conduct unconstitutionally deprived her         you pass and succeed.”
of both.
No. 02-3293         Bell v. Ohio State University, et al.   13    14        Bell v. Ohio State University, et al.            No. 02-3293

   Assuming, however, for the purposes of this summary            occurred after July 6, 1996 (which is not clear either in her
judgment motion, that Ms. Bell does have such an interest, we     complaint or in her brief on appeal), she appears to contend
hold that Ms. Bell has not presented any evidence that the        that her ultimate dismissal from the Medical College was the
defendants denied her procedural due process in reviewing         result of her failure to complete the internal medicine rotation
her failure to comply with the conditions of her reinstatement    in 1994, and that the defendants’ requiring her to take an
or in dismissing her because of that failure. To the contrary,    additional month of an internal medicine rotation once she
all of the evidence in this case demonstrates that, like the      was reinstated—and dismissing her when she refused to
plaintiff in Horowitz (where the Supreme Court assumed            comply—was racially discriminatory and, therefore, arbitrary,
without deciding that the plaintiff had a property interest in    capricious, and unfair. We find no merit to these arguments.
her medical school enrollment), Ms. Bell received “at least as
much due process as the Fourteenth Amendment requires.”             The interests protected by substantive due process are of
Id. at 85. As was the case in Horowitz, the administration of     course much narrower than those protected by procedural due
the medical school advised Ms. Bell fully of her failures,        process. Most property interests warranting the protection of
explained the consequences, and “the ultimate decision to         procedural due process, for instance, may be substantively
dismiss [plaintiff] was careful and deliberate.” Id. Indeed, in   modified or abolished by the legislature. See, e.g., Atkins v.
Bell’s case, medical school committees on at least three levels   Parker, 472 U.S. 115, 129-31 (1985). Interests protected by
reviewed her failure to comply with the requirements upon         substantive due process, which the legislature may not
which her readmission was explicitly conditioned, and she         infringe unless supported by sufficiently important state
was given the opportunity to participate in at least two of       interests, include those protected by specific constitutional
those committees’ reviews. The Fourteenth Amendment               guarantees, such as the Equal Protection Clause, freedom
requires nothing more.                                            from government actions that “shock the conscience,” see
                                                                  Braley v. Pontiac, 906 F.2d 220, 224-25 (6th Cir. 1990), and
2. Substantive Due Process                                        certain interests that the Supreme Court has found so rooted
                                                                  in the traditions and conscience of our people as to be
  Ms. Bell contends that she has a both a property interest       fundamental. See, e.g., Youngberg v. Romeo, 457 U.S. 307,
and a liberty interest in continued enrollment in the Medical     321-23 (1982) (right to reasonable care and safety while in
College; that those interests are subject to the protections of   government custody); Johnson v. Cincinnati, 310 F.3d 484,
substantive due process; and that the actions of the defendants   495-98 (6th Cir. 2002) (right to travel locally through public
deprived her of those interests and denied her that protection.   spaces and roadways);1 but see DeShaney v. Winnebago
As we understand the argument she presents in her brief, Ms.
Bell’s principal contention is that she was arbitrarily and
unfairly dealt with in 1994 with regard to both the medical            1
school’s insistence that she fulfill a remediation requirement             Others recognized by the Supreme Court include:
after receiving an unsatisfactory grade for her internal               the rights to m arry, Lov ing v. Virgin ia, 388 U.S. 1 (19 67); to
medicine rotation, and the school’s refusal to permit her to           have children, Skinner v. Oklahoma ex rel. Williamson, 316 U.S.
graduate because she had not fulfilled the remediation                 535 (1942); to direct the education and upbringing of one’s
requirement. These matters are, as we have already held,               children, Meyer v. Nebraska, 262 U.S. 390 (1923); Pierce v.
outside the period of the statute of limitations. To the extent        Soc iety of Sisters, 268 U.S. 51 0 (1925 ); to marital privacy,
                                                                       Grisw old v. Conne cticut, 381 U.S. 47 9 (1965); to use
that Ms. Bell complains of any actions of the defendants that          contraception, ibid; Eisenstadt v. Baird, 405 U.S. 438 (1972); to
No. 02-3293            Bell v. Ohio State University, et al.            15   16       Bell v. Ohio State University, et al.                No. 02-3293

County Dep’t of Social Servs., 489 U.S. 189, 194-197 (1989)                  Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997)
(no substantive due process right to government protection                   (citations and quotations omitted). Where, as we explain
from an abusive domestic situation). As the Supreme Court                    below, there is no equal protection violation, we can see no
reasoned in denying a substantive due process right to commit                basis for finding that a medical student’s interest in
suicide:                                                                     continuing her medical school education is protected by
                                                                             substantive due process. Cf. Gutzwiller v. Fenik, 860 F.2d
  we have always been reluctant to expand the concept of                     1317, 1328-29 (6th Cir. 1988) (stressing, in the public
  substantive due process because guideposts for                             university context, the similarity of equal protection and
  responsible decisionmaking in this unchartered area are                    substantive due process).2 Certainly the contention that the
  scarce and open-ended. By extending constitutional                         medical college’s actions were arbitrary or capricious cannot
  protection to an asserted right or liberty interest, we, to a              be sufficient; otherwise judicial review for compliance with
  great extent, place the matter outside the arena of public                 substantive due process would become the equivalent of a
  debate and legislative action. We must therefore exercise                  typical state or federal Administrative Procedure Act. See,
  the utmost care whenever we are asked to break new                         e.g., 5 U.S.C. § 706 (2)(A) (review of agency action under
  ground in this field, lest the liberty protected by the Due                arbitrary or capricious standard).
  Process Clause be subtly transformed into the policy
  preferences of the members of this Court.                                    Even if Ms. Bell could claim an interest in her continued
                                                                             enrollment that would be protected by substantive due
     Our established method of substantive-due-process                       process, she has presented no evidence that she was denied
  analysis has two primary features: First, we have                          that protection by the defendants. In Regents of the
  regularly observed that the Due Process Clause specially                   University of Michigan v. Ewing, 474 U.S. 214 (1985), the
  protects those fundamental rights and liberties which are,                 Supreme Court addressed the claim of a medical student who
  objectively, deeply rooted in this Nation’s history and
  tradition, and implicit in the concept of ordered liberty,
  such that neither liberty nor justice would exist if they                       2
                                                                                    None of the case s cited b y Bell in support of her claim actually ho ld
  were sacrificed.       Second, we have required in                         that such an interest exists. See Regents of Univ. of Michigan v. Ewing,
  substantive-due-process cases a careful description of the                 474 U.S. 214, 222 (1985) (assuming arguendo the existence of a
  asserted fundamental liberty interest. Our Nation’s                        constitutionally protected property right in continued enrollment in
                                                                             medical school); Board of Cu rators of the Un iv. of M issouri v. Ho rowitz,
  history, legal traditions, and practices thus provide the                  435 U.S. 78, 91-92 (19 78) (assuming arguendo a constitutionally
  crucial guideposts for responsible decisionmaking, that                    protected interest in continued enrollment in med ical scho ol); Martin v.
  direct and restrain our exposition of the Due Process                      Helstad, 699 F.2d 387 , 390 (7th C ir. 1983) (assuming arguendo a
  Clause.                                                                    property interest in law school adm ission); Amelunxen v. Univ. of Puerto
                                                                             Rico, 637 F.Supp. 426, 431 n.3 (D.P .R. 1986) (assuming arguendo that
                                                                             a student has a property or a liberty interest in continuing education). In
                                                                             fact, these decision s note that concerns of federalism, judicial capacity,
                                                                             and academic freedom counsel against the recognition of such an interest.
    bod ily integrity, Rochin v. California, 342 U.S. 165 (1952), and        Ewing, 474 U .S. at 226 (expressing “a reluctance to trench on the
    to abortion, [Planned Parenthood v. Casey, 505 U.S. 833                  prerogatives of state and local educational institutions and our
    (1992)].                                                                 respo nsibility to safeguard their acad emic freedom” ); Ho rowitz, 435 U.S.
                                                                             at 92 (noting that courts “are particularly ill-equipped to evaluate
Wash ington v. Glucksberg, 521 U.S. 702 , 720 (1997 ).                       academic performance”).
No. 02-3293          Bell v. Ohio State University, et al.    17    18   Bell v. Ohio State University, et al.       No. 02-3293

complained that the University defendants had denied him            3. Equal Protection
substantive due process after he failed Part I of the NBME,
which was required in order for him to proceed to the final           Ms. Bell claims that she was treated differently from non-
two years of the medical school program in which he was             African American students and male students in the Medical
enrolled. Rather than permitting the plaintiff to retake Part I,    College, and that her dismissal from the medical school was
the University dismissed him from the program after                 therefore in violation of the Equal Protection guarantee of the
evaluating his entire academic record. The Supreme Court            Fourteenth Amendment. The district court found that Ms.
assumed, without deciding, that there was “a constitutionally       Bell had failed to provide any evidence whatsoever that she
protectible right in [the plaintiff’s] continued enrollment.” Id.   was treated differently from similarly situated students
at 223. Nonetheless, the Court made it clear that the               because of her race or gender, and we agree.
judiciary’s review of academic decisions is limited:
                                                                      Although Ms. Bell claims that she was treated differently
  When judges are asked to review the substance of a                from similarly situated non-minority and male students, her
  genuinely academic decision, such as this one, they               brief on appeal points to no specific instances of such
  should show great respect for the faculty’s professional          disparate treatment occurring after July 6, 1996. We have
  judgment. Plainly, they may not override it unless it is          reviewed the record and conclude that it contains no evidence
  such a substantial departure from accepted academic               that during the statutory period the defendants treated Ms.
  norms as to demonstrate that the person or committee              Bell differently from any non-minority student or male
  responsible did not actually exercise professional                student, or that they made any decisions or took any actions
  judgment.                                                         with regard to her on the basis of either her race or gender.

Id. at 225. The Court went on to point out that courts are ill-     The Section 1981 Claim
suited to “evaluate the substance of the multitude of academic
decisions that are made daily by faculty members of public            Ms. Bell claims that by virtue of her enrollment in the
educational institutions—decisions that require ‘an expert          Medical College, she had a contractual relationship with the
evaluation of cumulative information and [are] not readily          Medical College, and that the defendants discriminated
adapted to the procedural tools of judicial or administrative       against her with regard to that contract because of her race in
decisionmaking.’” Id. at 226 (quoting Horowitz, 435 U.S. at         violation of 42 U.S.C. § 1981. That section provides:
89-90). Our review of the record in Ms. Bell’s case persuades
us beyond peradventure that, even if we assume that                   All persons within the jurisdiction of the United States
substantive due process protects Ms. Bell’s interest in staying       shall have the same right in every State and Territory to
in medical school, the decisions of the defendants in this case,      make and enforce contracts, to sue, be parties, give
like the defendants’ determination in Ewing, “rested on an            evidence, and to the full and equal benefit of all laws and
academic judgment that is not beyond the pale of reasoned             proceedings for the security of persons and property as is
academic decision-making when viewed against the                      enjoyed by white citizens, and shall be subject to like
background of [her] entire career.” Ewing, 474 U.S. at 227-           punishment, pains, penalties, taxes, licenses, and
28.                                                                   exactions of every kind, and to no other.
No. 02-3293         Bell v. Ohio State University, et al.    19    20   Bell v. Ohio State University, et al.        No. 02-3293

42 U.S.C. § 1981(a). The statute defines the term “make and        prima facie case, she has come forward with not even a
enforce contracts” as including “the making, performance,          scintilla of evidence of the fourth, namely, that the defendants
modification, and termination of contracts, and the enjoyment      treated any similarly situated non-minority student differently
of all benefits, privileges, terms and conditions of the           from the way they treated Ms. Bell with regard to any aspect
contractual relationship.” 42 U.S.C. § 1981(b). The district       of her relationship with the Medical College. The district
court did not address Ms. Bell’s claim that her relationship       court correctly held that without such evidence, Ms. Bell had
with the College was contractual, but held that Ms. Bell had       failed to make out a prima facie case of discrimination on the
presented no evidence, either direct or circumstantial, to         basis of race.
support a claim of racial discrimination. We accept Ms.
Bell’s contention that she had a contract with the Medical            Ms. Bell argues before us that she met her burden by
College, see Behrend v. State, 379 N.E.2d 617, 620 (1977),         presenting her deposition testimony. According to Ms. Bell,
and, as we noted above, we review this claim without regard        she testified that she knew Caucasian students were permitted
to any statute of limitations. We find that Ms. Bell has           to retake exams, but she was not given that opportunity. Ms.
wholly failed to present any evidence to support her claim         Bell declares,
that the defendants’ actions were in violation of Section 1981.
                                                                       [i]n essence, the trial Court requires that Plaintiff
  Ms. Bell does not appear to appeal the district court’s            identify by name an individual who received more
conclusion that she presented no direct evidence of race             favorable treatment. This is not required under the law.
discrimination. In the absence of direct evidence, a claim of        Plaintiff testified that she was aware that Caucasian
race discrimination under Section 1981 not only requires             students were treated differently. This is sufficient
evidence sufficient to make out a prima facie case of                evidence of disparate treatment . . . . Plaintiff has indeed
discrimination under the McDonnell Douglas Corp. v. Green,           come forth with sufficient evidence to demonstrate that
411 U.S. 792 (1973) framework, see Mitchell v. Toledo                the students who were allowed to retake exams had the
Hosp., 964 F.2d 577, 582 (6th Cir. 1992), it requires evidence       most important characteristic, namely, they were
that the discrimination was intentional. See General Bldg.           Caucasian. The trial Court requires too much when it
Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375, 389-91        asks the Plaintiff to identify the similarly situated
(1982). To establish her prima facie case in the context of her      students by name, etc.
contractual relationship with the Medical College, Ms. Bell
must provide evidence that (1) she is a member of a protected      Not surprisingly, Ms. Bell cites no authority for this
class; (2) she suffered an adverse action at the hands of the      proposition. Merely reading Fed. R. Civ. Pro. 56(e) would
defendants in her pursuit of her education; (3) she was            disabuse her of this view:
qualified to continue in her pursuit of her education; and
(4) she was treated differently from similarly situated students       When a motion for summary judgment is made and
who are not members of the protected class. See Mitchell,            supported as provided in this rule, an adverse party may
964 F.2d at 582 (noting that a plaintiff may substitute for the      not rest upon the mere allegations or denials of the
fourth element in the typical McDonnell Douglas framework            adverse party’s pleading, but the adverse party’s
evidence that similarly situated individuals outside the             response, by affidavits or as otherwise provided in this
protected class received better treatment than he). Even             rule, must set forth specific facts showing that there is a
assuming that Ms. Bell could meet the third element of the           genuine issue for trial.
No. 02-3293          Bell v. Ohio State University, et al.     21    22   Bell v. Ohio State University, et al.      No. 02-3293

FED . R. CIV . PRO . 56(e) (emphasis added). And this circuit        requirements, the defendants dismissed her for purely
has long held that “[m]ere conclusory and unsupported                academic reasons. In short, she has wholly failed to present
allegations, rooted in speculation, do not meet that burden.”        any evidence to support her claim that the defendants violated
Bryant v. Commonwealth of Kentucky, 490 F.2d 1273, 1274              Section 1981.
(6th Cir. 1974) (per curiam).
                                                                                             Conclusion
  We think it is important to note here that not only does Ms.
Bell egregiously misstate the law, she egregiously misstates           For the foregoing reasons, we affirm the judgment of the
her own deposition testimony. When asked whether she was             district court.
aware of other students who had missed the final exam for the
internal medicine rotation in August of 1993, or who had
been permitted to take makeup exams in internal medicine
after missing the final, Ms. Bell responded that she did not
know of or could not recall any such students. When asked
whether she knew of any student who had been allowed to
take makeup exams in any other clinical rotation, she said that
she knew of such a student but could not recall the student’s
name, the clinical rotation at issue, or any other specific detail
about the student or the rotation. Significantly, she did not
remember whether this unidentified student was a member of
a minority race, although she thought the student was male.
In short, we have read Ms. Bell’s deposition and we conclude
that it contains no information whatsoever in support of her
claim that she was treated differently from similarly situated
medical students on the basis of her race, her gender or any
other characteristic.
  Further, as the district court correctly held, Ms. Bell has
presented no evidence whatever that the defendants
purposefully discriminated against her on the basis of her
race. To the contrary, the evidence is overwhelming that Ms.
Bell did not meet the academic requirements of the Medical
College and was withdrawn in 1994; the defendants reinstated
her and went to great lengths to give Ms. Bell every
opportunity to do those things which were required of her in
order to earn her medical degree; when she failed and refused
to comply with the requirements, the defendants engaged in
three levels of committee review of that non-compliance; in
1997, after Ms. Bell had complied with none of those